Stewart, J.,
delivered the opinion of the Court.
The rule is well established that the powers of a Court of equity to grant relief by the writ of injunction, should be exercised with great caution.
A party applying for preventive relief by this extraordinary process, which is not a matter ex debito justitice, *531must clearly show, that his application rests upon some solid and primary equity, in aid of which such remedy is to he employed.
If he can have relief according to the nature of his case, without such interposition of a Court of equity, he is without ground to invoke its assistance.
There can he no doubt that under the deed from the complainant, the trustee therein appointed, was authorized to make sale of the property conveyed to him in trust, in default of the payment of the debt intended to be secured thereby.
The acceptance of the trust devolved this duty upon him according to the provisions of the deed, clothing him with the power.
Before he attempted to make the sale, it was not necessary as a preliminary enquiry on his part, that he should ascertain and determine to whom the proceeds of the sale might belong.
That question can be determined by the Circuit Court after the sale shall have been reported and confirmed, as required by the Act of 1870, ch. 370.
Under the provisions of this law, if no bond, or an insufficient one has been given, it is competent for the Court upon the application of the complainant, or other party interested, to order the execution of an adequate bond, and to remove the trustee, and appoint another if not complied with.
The trustee being required under the law, in such case made and provided, to give ample security before undertaking to make sale of the property, there ought to be no reasonable doubt as to its sufficiency. This matter is within the jurisdiction of the Circuit Court, and if the bond of the trustee is insufficient, it can order another to be given. All these things can he accomplished by the Circuit Court in the exercise of its jurisdiction under the statute, and no writ of injunction is necessary in such case.
*532(Decided 7th February, 1877.)
There being no occasion in this proceeding, to express any opinion as to the validity and effect of the Act of Congress, amending the charter of the Freedman’s Savings and Trust Company, approved June 20th, 1874, or as to the authority of the respondents, the Commissioners, to exercise powers thereunder, and to collect the debt referred to in the de'ed of trust — questions, which were ably argued by the respective counsel, — we refrain from their adjudication.
Finding no error in the order of the Circuit Court dissolving the injunction, it will he affirmed, and the cause remanded.

Order affirmed, and cause remanded.